Title: Acct. of the Weather in Feby. [1774]
From: Washington, George
To: 




Feby. 1st. Tolerably warm, and thawing all day. Wind Southerly.
 


2. Still warm and thawing with little or no Wind. Ice upon the River beginning to Break & move about.
 


3. Raining very close and constant all the Morning with the Wind fresh from the So. West. Ice a good deal dispersd. In the Evening clear & Wind at No. West.
 


4. Clear, but rather cold, wind Westerly & pretty fresh. Ground froze in the Morng. but thawing afterwards.
 


5. Cloudy & a good deal like Snow with little or no wind.
 


6. Clear with the Wind pretty fresh from the No. West in the Forenoon, but calm, & not cold afterwards.
 


7. Pleasant Morning, being clear and Calm. Afterwds. windy from the westward, & Cold with appearances of Snow.
 


8. Clear Calm & pleasant again in the Morning. Wind Southerly afterwards and tolerably fresh. Afternoon a little Muddy.
 


9th. Wind shifting to the No. West it turnd very cold & freez’d exceeding hard before Night.
 



10. Not so Cold as yesterday. Wind getting more westerly.
 


11. But little Wind, and that for the most part Easterly. Afternoon very lowering.
 


12. Last Night fell a good deal of Rain. Forenoon Cloudy and afternoon Raining Wind being Easterly.
 


13. The forenoon of this day Cloudy & afternoon Rainy.
 


14. Snow this morning abt. 3 Inches deep & weather very Cold—Wind being at No. Wt.
 


15. Clear & Cold with but little Wind, & Northerly. River quite Shut up again.
 


16. Clear, with but little [wind] & that Inclining to the Southward. Weather moderating.
 


17. Clear and pleasant—but little Wind and that southerly. Ice breaking fast.
 


18. Remarkably fine, with little or no Wind in the Morng. After Noon Raing. Wind at No. Et.
 


19. Pleasant and Warm in the Morning—after much Rain. Afternoon windy from the No. West but not Cold.
 


20. Ground not froze—day clear, calm, & very pleasant.
 


21. Morning lowering, but clear Calm & pleasant afterwards.
 


22. Very white frost, & ground a litle froze—but clear and pleasant with but little Wind.
 


23. Clear calm and exceeding pleasant. Ground little or nothing froze.
 


24. Again exceeding pleasant being Calm & clear without any frost.
 


25. Very pleasant, but somewhat Cooler, ground froze & Wind at No. West but neither hard nor Cold.
 



26. Clear, with very little Wind, and exceeding pleasant—being warm.
 


27th. Lowering in the Morning but clear afterwards being also warm & pleasant.
 


28. Clear, Wind blowing pretty fresh from the No. West and turning some what cooler—but not Cold.
